DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Applicant's arguments filed 12/30/2021 have been fully considered but they are not persuasive. Applicant argues that Chernyak does not disclose a biometric sensor to verify the identity of a user, the biometric sensor configured to collect biological data of the user, the dispensing port locked by a locking element and configured to be opened by the user upon activation of the biometric sensor verification of the identity of the user on a predetermined schedule and a memory that stores the biological data of the user and a communication element that receives authorized instructions including the predetermined schedule all incorporated in the body. However Chernyak discloses a biometric sensor to verify the identity of a user (col 12 lines 40-50, col 13 lines 43-67), the biometric sensor configured to collect biological data of the user (col 12 lines 40-50), the dispensing port locked by a locking element (col 22 lines 17-36) and configured to be opened by the user upon activation of the biometric sensor verification of the identity of the user on a predetermined schedule (col 20 lines 1-14, col 13 lines 43-67) and a memory that stores the biological data of the user (col 12 lines 40-50) and a communication element that receives authorized instructions including the predetermined schedule (col 21 lines 17-30) all incorporated in the body. For at least the foregoing reasons claim 1 and its dependent claims stand rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-9, 11-13 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chernyak US 9,345,645.
Chernyak discloses a pill dispensing system comprising:
(Re claim 1) “a pill dispenser comprising: a body” (figure 1). “a dispensing port in the body to dispense medicine from the body” (11,13 figure 1). “a computer processor supported by the body” (52 figure 3). ”a biometric sensor to verify the identity of a user” (col 12 lines 40-50, col 13 lines 43-67). “the biometric sensor configured to collect biological data of the user” (col 12 lines 40-50). “the dispensing port locked by a locking element” (col 22 lines 17-36). “configured to be opened by the user upon activation of the biometric sensor verification of the identity of the user on a predetermined schedule” (col 20 lines 1-14, col 13 lines 43-67). “a memory that stores the biological data of the user” (col 12 lines 40-50). “a communication element that receives authorized instructions including the predetermined schedule” (col 21 lines 17-30).  “all incorporated in the body” (figure 3,14).
(Re claim 2) “wherein the body comprises a cap, the cap configured to connect to a pill vial” (1,3 figure 1).
(Re claim 3) “wherein the cap houses the computer processor” (1,11,13 figure 1). “the dispensing port” (1,52 figure 3).
(Re claim 4) “wherein the body further comprises the pill vial” (3 figure 1).
(Re claim 5) “wherein the pill vial is a hollow cylinder” (3,5 figure 1).

(Re claim 7) “the biometric sensor is in communicate with the computer process and includes one or more of a finger print sensor voice recognition or a retinal scanner” (col 13 lines 43-67).
(Re claim 8) “comprising indication lights supported by the body, the indication lights in communication with the computer processor” (22, 24 figure 2).
(Re claim 9) “a speaker and a microphone, each supported by the body, each in communication with the computer processor” (109, 110 figure 2).
(Re claim 11) “an electronic display screen” (21 figure 2).
(Re claim 12) “a two-step locking element including a primary locking element and a secondary locking element, the primary locking element and the secondary locking element configured to lock the cap to the pill vial” (col 25 lines 5-15, col 36 lines 22-27).
(Re claim 13) “comprising an indicator, wherein the computer processor is configured to activate the indicator upon engagement of the primary locking element, and the primary locking element is configured to be unlocked manually” (29 figure 3, col 25 lines 5-15).
(Re claim 16) ”a dispensing system platform including an administrator module having a central database and an administrator portal configured for system administrator access, the administrator module configured to communicate with the pill dispenser” (col 36 lines 36-58).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak in view of Zonana et al. 2013/0200033.
Chernyak disclose the dispenser as rejected above as well as allowing dispensing of unscheduled doses.
Chernyak does not disclose an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation.
Zonana teaches an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation” (1500,1502 figure 1).
It would have been obvious to one skilled in the art to modify the system of Chenyak to include an emergency mechanical dispensing element configured to dispense medicine as a result of mechanical actuation because it allows the user access to needed medication without the need to wait for third party approval.

Claim 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chernyak in view of O’Keefe US 2018/0240540.
Chernyak disclose the dispenser as rejected above in claims 1 and 12.
Chernyak does not disclose a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial.
O’Keefe teaches a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial” (para 0042).
It would have been obvious to one skilled in the art to modify the system of Chernyak to include a dispenser key device configured to communicate with the pill dispenser to unlock the cap from the vial or to enable the cap to be unlocked from the vial because a key can be used by any authorized user and requires physical possession of both the key and the device to gain access to the medication.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655